This is an action brought by appellee to recover from appellant damages for breach of a contract to furnish appellee cars and transport for him twenty-nine carloads of wood from Bangs station, on appellant's railroad, in Brown County, to San Angelo, in Tom Green County.
The undisputed evidence shows that the contract sued upon was made with appellant's station agent at San Angelo; that said agent had no authority to make contracts for appellant for cars to be furnished at Bangs, or any station other than San Angelo; that he did not report to appellant any contract or agreement made by him to furnish cars to appellee at Bands station; that appellant had no notice of any such contract with said agent, and did not ratify such contract.
Under these facts, it must be held that the contract sued upon was not binding upon appellant. Railway v. Belcher, 32 S.W. Rep., 518, same case, 35 S.W. Rep., 6; Railway v. Hodge, 10 Texas Civ. App. 543[10 Tex. Civ. App. 543].
The case appears to have been fully developed, and as upon the undisputed facts appellee has no cause of action against appellant, the judgment of the County Court will reversed and judgment here rendered for appellant.
Reversed and rendered. *Page 345